Title: Abigail Adams to John Adams, 27 May 1776
From: Adams, Abigail
To: Adams, John


     
      
       Braintree, 27 May 1776
      
     
     What can be the reason I have not heard from you since the 20 of April, and now tis the 27 of May. My anxious foreboding Heart fears every Evil, and my Nightly Slumbers are tortured; I have sent, and sent again to the post office, which is now kept in Boston at the office of the formour Solisiter General, not one line for me, tho your hand writing is to be seen to several others. Not a scrip have I had since the General Assembly rose, and our Worthy Friend Warren left Watertown. I fear you are sick. The very Idea casts such a Gloom upon my Spirits that I cannot recover them for Hours, nor reason my self out of my fears. Surely if Letters are deliverd to any other hand than those to whose care they are directed tis cruel to detain them. I believe for the future you had better direct them to be left in the post office from whence I shall be sure of obtaining them.
     I am desired by Sister A——s to ask you if you will take 28 acres of wood land which she mentiond to you. It must be sold, has a very fine Growth of Walnut wood upon it, as well as other wood, tis prized at forty shillings per acre which by looking into his deed of it, I find to be the same he gave for it. The distance which it lies from us is the chief objection in my mind. You will be so good as to send me word as soon as you Receive this. They are about setling the Estate as soon as posible. What can be done with, or about the Lighter I know not. I was told that she was taken for a fire ship, but was Misinformed. There is no regular account of any thing but the ropes, cable and sails, nor any thing which appears to shew the cost of her. I think it can only be left to those who Built about that time to say what they believe she cost. They have prized one half of her very Low 33. 8. 4. I have asked my unkle Quincy to assist in
      your stead. The watch she says you desired to have. I know nothing about it; not having heard you mention it. She sits it at 6 pounds.
     I wrote you two Letters about a fortnight ago which were both coverd together, hope you have received them. We have no News here but what you will be informd of long before this reaches you unless it is the politicks of the Town. At our May Meeting Mr. Wibird was desired to preach a Sermon previous to the choise which he did to great acceptation. The debates were not who; but how many should be sent. They agreed upon 3—Mr. Bass for the upper precicnt, Col. Thayer for the middle and an unkel of ours for this, but he beg’d to be excused, as his State of Health was so infirm and so subject to a nervious headack that he was sure he could not stand it to sit in so numerous an assembly. The next vote was for your Brother and a tye took place between him and Col. Palmer but the Latter declairing that he would tarry in the house if chosen there, the vote fell upon him.
     The dissagreable News we have from Quebeck is a great damper to our Spirits, but shall we receive good and not Evil? Upon this occasion you will recollect the Sentiments of your favorite Sully. Without attempting to judge of the future, which depends upon too many accidents, much less to subject it to our precipitation in bold and difficult enterprizes, we should endeavour to subdue one obstacle at a time, nor suffer ourselves to be deprest by their Greatness and their Number. We ought never to despair of what has been once accomplished. How many things have the Idea of imposible been annexed to, that have become easy to those who knew how to take advantage of Time, opportunity, lucky Moments, the Faults of others, different dispositions and an infinite Number of other circumstances.
     These are Sentiments worthy the Man who could Execute what he pland. I sincerely wish we had the Spirit of Sully animateing our counsels.
     
     
      May 27
     
     My Heart is as light as a feather and my Spirits are dancing. I received this afternoon a fine parcel of Letters and papers by Coll. Thayer, it was a feast to me. I shall rest in quiet I hope this Night; the papers I have not read but sit down to write you for Mr. Bass has just been here to let me know that Harry will call upon him to-morrow and take this Letter for me. I would not have you anxious about me. I make out better than I did. I have hired a Negro fellow for 6 months, am to give him ten pounds which is much lower than I had any prospect of getting help, and Belcher is exceeding assiduous and I believe faithfull in what he undertakes. If he should purloin a little I must bear that; he is very diligent, and being chief engineer is ambitious. If you could find a few moments leisure just to write him a few lines and let him know that I had wrote you that he had the care of the place, and that you should be glad of his best Services upon it, of his constant care and
      attention I believe it would go a good way towards insureing it.—You will find by one of the Letters which I mention as having sent an account of some of your affairs. My best endeavours will not be wanting in every department. I wish my abilities were eaquel to my wishes.
     My Father and your Mother desire to be rememberd to you in very perticuliar terms. The family you mention are well. So is your Brothers, your own are tolerably comfortable. Charls has the Mumps and has been very sick but is now better. Can you tell how I feel when they come to me as the two youngest often do, with a Mar, when will par come home?
     Charllys Grandmama tells this Story of Him. She was carrying him to meeting the Sabbeth the Regulars left Boston when a person stop’d her upon the road to tell her the news. Gone from Boston says he with his Eyes just ready to run over. What gone away themselves. Yes replied his Grandmamma. Then I say they are Cowards, for they have stood it but one year and we would have stood it 3.
     I took a ride last week and ventured just as far as the Stump of Liberty Tree. Roxbury looks more injured than Boston, that is the Houses look more torn to peices. I was astonished at the extensiveness of our lines and their strength. We have taken a most noble prize the inventory of which you have in the paper. The poor Captain has since lost his life in a desperate ingagement with 13 Boats from the Men of War which attacked him and attempted to Board him, but by a most brave resistance they sunk four of the Boats and fought so warmly with their spears and small Arms as to oblige them to quit him, tho he had but 27 men and they 5 times his number. He unhappily fell and was the only one who did. Many dead bodies have since been taken up among whom is an officer.—We have now in fair sight of my unkells the commodore, a 36 Gun frigate, an other large vessel and 6 small craft. I hope after Election we shall have
      ways and means devised to drive of these Torments. Providence seems to have deliverd into our Hands the very articles most needed, and at a time when we were weak and not so well provided for as we could wish. We have two Row Gallies Building, and Men of Spirit to use them I dare say will be found. One engagement only whets their appetite for an other. I heard last Night that we had 3 Regiments comeing back to us with General Gates to head them, at which I most sincerely rejoiced. I think he is the Man we want.
     Believe you may venture Letters safely by the Post. Mine go that way, and for the future I will send to the post office for yours.
     You ask my advice with regard to your office. If I was to consult only my own private Satisfaction and pleasure I should request you to resign it, but as that is of small moment when compaird to the whole, and I think you qualified and know you disposed to serve your Country I must advice you to hold it, at least for the present year.
     And in saying this I make a Sacrifice which those only can judge of whose Hearts are one.
     I was much affected the other day with a Letter which I saw from the Lady of the late worthy General Montgomery. Speaking of him, she says, suffer me to repeat his last words to me; you shall never Blush for your Montgomery. Nobly has he kept his Word. As a wife I must ever mourn the Husband, Friend and Lover of a thousand virtues, of all domestick Bliss, the Idol of my warmest affections and in one word my every dream of happiness. Methinks I am like the poor widow in the Gosple, having given my Mite, I sit down disconsolate.
     These are only detached parts of the Letter to which I fear I have not done justice, as I have only my memory to serve me, but it was a very fine Letter.
     Our Worthy Friends are in great trouble, their eldest Son is disorderd in his mind. I have not had a line since he was carried home, and I know not the cause. I want to hear from them, but know not how to write to them.
     I bid you good night. O that I could annihilate Space. Yours.
     You have been misinformd. The Regulars have not made any fortifications any where. It was so reported but was not true.
     The Season promises very fair for Grass, and a fine Bloom upon the Trees. Warm weather we want which will make every thing look finely. I wish you could be here to injoy it.
    